Citation Nr: 1400254	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a waiver of recovery of debt from erroneously paid insurance proceeds in the amount of $30,000.00.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.  The appellant was the Veteran's brother.  The appellant died in November 2012.  VA has confirmed his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, by which the appellant was notified that the Committee on Waivers and Compromises denied his request for a waiver of his debt of $30,000.00 resulting from an erroneous payment of insurance proceeds.  

The Virtual VA paperless claims processing system reveals documents pertinent to this decision.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

While the appellant's appeal was pending, and prior to the issuance of a final decision, VA received notice in October 2013 that the appellant had passed away in November 2012.


CONCLUSION OF LAW

Due to the death of appellant, the Board has no jurisdiction to adjudicate the merits of this claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  An October 2013 Report of Contact documented that RO personnel contacted the Veteran's cousin who revealed that the appellant, the Veteran's brother, died in November 2012.  The Report of Contact also noted that an internet search revealed the appellant's obituary, thus confirming the death.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of the claim on appeal or to any derivative claim(s) brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


